PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/781,925
Filing Date: 4 Feb 2020
Appellant(s): Knott et al.



__________________
Jason Burgmaier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 January 2021 (see also Advisory Action mailed 4/6/2021) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Priority
The position regarding priority as set forth in the non-final Office action of 25 June 2020 is maintained. As set forth in the non-Final Office action:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/505024, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically claim 10 contains the recitation “wherein the temperature control device and the heat exchanger are connected with tubing such that flow of temperature control . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787).
Schreyer teaches temperature control liquids and devices utilizing the liquids (and methods of use thereof) for human body temperature control during extracorporeal circulation (abstract). The temperature control liquid is taught to comprise a liquid, preferably water ([0016]), in combination with a disinfectant, including hydrogen peroxide ([0014] col 3), in a concentration amount below 500 mg/l, and preferably 100 mg/l or above ([0014] col 4)(claims 1, 21-22 and 24).
Schreyer teaches the water is of standardized quality and cleanliness and is filtered ([0016]) but does not specifically teach that the water is sterile and demineralized. However, the purity and quality of selected water is a result-effective variable that can be optimized. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the quality and purity of the water and would have been motivated to do so i) in order to utilize water containing little to no contaminants, ii) in order to reduce the risk of introducing undesired/hazardous materials to the patient or damaging the heat exchanger or any other part of the circuit, and/or ii) to reduce/remove contaminants from water which may react with the disinfectant and lower/reduce its In re Boesch and Slaney, 205 USPQ 215).
Schreyer teaches the temperature control liquid is preferably water but may also contain other substances which differ from water ([0016]). Schreyer is silent to the inclusion of ethylene glycol or propylene glycol (claim 1), present at 25 to 35 vol% glycol (claim 1) or present either at or at about 30 vol% (claims 8 and 23-24). However, Kreck teaches cooling solutions in temperature regulation cooling devices for use with the human body (or systems thereof) (abstract). Kreck teaches that cooling liquids must be biologically compatible, and either non-toxic or having levels of toxicity that are acceptable, (col 36, example 12, ln 23-38). Kreck teaches such cooling liquids are preferably and advantageously water/propylene glycol mixtures (col 36, example 12, ln 63-67; see also col 37 Table 2 and lines 34-58) comprising 1-50% propylene glycol (col 39 ln 28-29; see also 5-25% Table 2; and 40% col 37 ln 38). Kreck and Schreyer are analogous art and are combinable because they are concerned with the same field of endeavor, namely water-based temperature control liquids for use in temperature control devices for the human body. At the time of filing a person having ordinary skill in the art would have found it obvious to include the propylene glycol of Kreck in the cooling liquids of Schreyer and would have been motivated to do so as Schreyer invites the inclusion of nonhazardous, compatible liquids in combination with water to form the temperature control liquid, and further as Kreck teaches including propylene glycol in water based liquids is advantageous for its achievable temperature/cooling range, generally safe classification, high specific heat, viscosity and surface tension when 
The compositions as taught by Schreyer includes heat transfer liquids for use in temperature control devices. However, the recitation that the basic formulation containing said heat transfer fluid is to be used in human body control during extracorporeal circulation or is to be deliverable from a room temperature device to a heat exchanger located separately from the temperature control device does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions. This includes claims 8 and 21-24 as they incorporate all of the limitations of claim 1, from which they depend (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

	
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787).
Schreyer teaches temperature control devices, namely a heater and/or cooler system (instant ‘system’), for human body temperature control during extracorporeal circulation (abstract), wherein said devices comprise a heat exchanger and a temperature control liquid circulating through the heat exchanger and the temperature control device (abstract). 

While Schreyer does not specifically teach perpendicular tubing as recited (claims 10 and 20), it would have been obvious to one of ordinary skill to arrange the tubing as claimed so as to, at least, optimize ease-of flow of the temperature control liquid. Further, it would be obvious to rearrange the tubing of Schreyer as rearrangement of parts is found to be prima facie obvious and does not render the instant claims patentable (see MPEP 2144.04 VI.C; see also In re Japikse, 181 F.2d In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Schreyer teaches the temperature control liquid is taught to comprise a liquid, preferably water ([0016]), in combination with a disinfectant, including hydrogen peroxide ([0014] col 3), in a concentration amount below 500 mg/l, and preferably 100 mg/l or above ([0014] col 4). Schreyer teaches the temperature control liquid is preferably water but may also contain other substances which differ from water ([0016]). 
Schreyer is silent to the inclusion of glycol (claim 10), present at no more than 35 vol% glycol (claim 18), or at least 25 vol% glycol (claim 17). However, Kreck teaches cooling solutions in temperature regulation cooling devices for use with the human body (or systems thereof) (abstract). Kreck teaches that cooling liquids must be biologically compatible, and either non-toxic or having levels of toxicity that are acceptable, (col 36, example 12, ln 23-38). Kreck teaches such cooling liquids are preferably and advantageously water/propylene glycol mixtures (col 36, example 12, ln 63-67; see also col 37 Table 2 and lines 34-58) comprising 1-50% propylene glycol (col 39 ln 28-29; see also 5-25% Table 2; and 40% col 37 ln 38). Kreck and Schreyer are analogous art and are combinable because they are concerned with the same field of endeavor, namely water-based temperature control liquids for use in temperature control devices for the human body. At the time of filing a person having ordinary skill in the art would have found it obvious to include the propylene glycol of Kreck in the cooling liquids of Schreyer and would have been motivated to do so as Schreyer invites the inclusion of nonhazardous, compatible liquids in combination with water to form the temperature control liquid, and further as Kreck teaches including propylene glycol in water based . 


(2) Response to Argument
	(A) The disclosure of prior-filed Application No. 15/505,024 does not provide adequate support or enablement for the claims of the instant application to claim a priority benefit (see: Appellant’s arguments (A) pages 5-7).
Appellant argues that drawings may be relied upon for support. The Examiner does not dispute that. However, the drawings of the parent application simply do not recite, or otherwise imply, support for a claim of priority for the new claim limitation, said limitation being found only in the claims of the instant child application. Appellant argues that Figure 1 implies support for perpendicular flow. However, no such support for an out of plane change of direction can be inferred from a 2-D schematic which at best supports merely flow ‘into’ and ‘out of’ 14 and which otherwise makes no reference to direction. The claims of the instant application reciting ‘perpendicular flow’ (see claims 10 and 20) are not entitled to the benefit of priority of the parent application. 
As Appellant has previously admitted: the (parent) specification does not specifically describe the arrows. The parent specification does not provide adequate/sufficient support for a claim of priority to the substantive limitation of “perpendicular flow” as claimed in the instant claims. The unlabeled arrows on the 
Appellant argues that the Examiner has not addressed Appellant’s arguments of a demonstration of possession. This is not persuasive. The Examiner notes that the argument was addressed i.e. no such demonstration of possession was found for the reasons noted above.

	(B) Claims 1, 8 and 21-24 are unpatentable under 35 U.S.C. 103 over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787). (See: Appellants arguments (B) pages 7-14).
Appellant disagrees ((B) pages 7-11) with the Examiner’s position that the purity and quality of water are result-effective variables. It is noted that Schreyer teaches the water is filtered (FIG 2; [0029]), is treated with a disinfectant (readable over “sterile”) (abstract; [0014]-[0016]; [0026]-[0032]), and is of standardized quality and cleanliness ([0016]). Schreyer further teaches the water is of a ‘required quality’ and may contain contaminants that are unavoidable ([0016]), thus implying that avoidable contaminants may be removed. As such, Schreyer recognizes that the quality and type of the water used is result-effective. 
As such, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results. At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the quality and purity of the water and would says to, i) in order to utilize water containing little to no contaminants, ii) in order to reduce the risk of introducing undesired/hazardous materials to the patient or damaging the heat exchanger or any other part of the circuit, and/or iii) to reduce/remove contaminants from water which may react with the disinfectant and lower/reduce its effectiveness (see rejection).
Appellant argues i) and ii) are “removed from being issues” because Schreyer teaches that the blood side and the temperature control liquid side are strictly separated from each other. This is not persuasive. Schreyer may teach the blood side and temperature control side are separated but Schreyer also teaches that the water must be filtered and should contain only unavoidable contaminants. Further, Schreyer teaches microbial contamination is of concern and should be avoided ([0005]) and teaches treating the water with disinfectants (see above). Schreyer also teaches that while the strict dual circuit acts to inhibit diffusion or leaking between the circuits as much as possible, such diffusion/leaking may still occur and thus care must be taken to avoid health risks stemming from the temperature control liquid ([0003]; [0014]). Schreyer specifically notes that avoiding both the introduction of undesired/hazardous materials to the patient and damage to the heat exchanger or any other parts of the circuit due to the contents of the temperature control liquid, i.e. the water, is of concern ([0014]). As such, by Schreyer’s own teachings the presence of a separated blood side and temperature control liquid side does not remove i) and ii) from being issues and are in fact issues of explicit concern to Schreyer.
suitable, and even assuming Schreyer did, a preferred embodiment does not constitute a teaching (MPEP 2123). Furthermore, as noted above Schreyer teaches the water is filtered (FIG 2; [0029]), is treated with a disinfectant (readable over “sterile”) (abstract; [0014]-[0016]; [0026]-[0032]), and is of standardized quality and cleanliness ([0016]). Schreyer further teaches the water is of a ‘required quality’ and may contain contaminants that are unavoidable ([0016]), thus implying that avoidable contaminants may be removed. As such, Schreyer recognizes that the quality and type of the water used is result-effective. 
Use of tap water by Schreyer does not negate the broader teachings nor does tap water by itself render the water used ‘non-result-effective’. Appellant argues that nowhere does Schreyer recognize purity of water to be a parameter that affected the results of their system. This is not persuasive the reasons outlined above and as Schreyer teaches water must be of a certain quality ([0016]). 
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that tap water teaches away from the modification asserted by the Examiner. This is not persuasive. As noted above a preferred embodiment does not constitute a teaching away and a recitation of ‘suitable’ does not constitute a teaching away. Further, Schreyer does not criticize, discredit or otherwise discourage the solution (MPEP 2123) but rather specifically teaches contamination, quality and purity of the water to be of concern. 
Appellant argues that treating water with disinfectants, as taught by Schreyer, is not readable over sterile because, in Appellant’s opinion a disinfectant ‘may not’ result in sterilized water. The Examiner notes that there is no definition present in the instant specification nor limitation in the instant claims which recite the amount/concentration of microorganisms that can or cannot be present in order to arrive at ‘sterile’. Given the broadest reasonable interpretation of the term, treatment of water with substantial and sufficient amounts of disinfectants as taught by Schreyer reads on the claimed limitation of ‘sterile water’, absent evidence to the contrary.  
Appellant argues the Examiner is ‘lumping’ together demineralized with ‘sterile’ and filtered’ and further that Schreyer does not teach mineral content to be a contaminant. Notably, anything present in water that is not water itself is generally held to be a ‘contaminant’ to water by one of ordinary skill in the art. Schreyer teaches utilizing water containing i) little to no contaminants, ii) reduced risk of introducing undesired/hazardous materials and contaminants to the patient or damaging to the heat exchanger or any other part of the circuit, and/or iii) to reduce/remove contaminants 

Appellant argues ((B) pages 11-14) that one of ordinary skill would not be motivated to include the propylene glycol of Kreck in the temperature control liquid of Schreyer. As set forth in the rejection: at the time of filing a person having ordinary skill in the art would have found it obvious to include the propylene glycol of Kreck in the cooling liquids of Schreyer and would have been motivated to do so as Schreyer invites the inclusion of nonhazardous, compatible liquids in combination with water to form the temperature control liquid, and further as Kreck teaches including propylene glycol in water based liquids is advantageous for its achievable temperature/cooling range, generally safe classification, high specific heat, viscosity and surface tension when mixed with water, compatibility with many types of flexible tubing and pumps, very low flammability, and no special disposal needs (col 36 ln 64 to col 37 ln 59). 
Appellant argues (see (B) page 12) that Schreyer and Kreck are not analogous art and are directed to ‘significantly different’ systems as Schreyer is concerned with temperature control liquids separated from the blood (body) side while Kreck teaches temperature control liquids introduced into the body. The Examiner disagrees with Appellants improperly narrow interpretation of the cited arts. Appellants themselves admit that both Schreyer and Kreck are concerned with temperature control liquids/systems used specifically for temperature regulation of the human body.

The secondary reference of Kreck teaches that propylene glycol is known to be useable in temperature control liquids for circulation with the human body, and as noted by Appellant, Kreck also teaches inclusion of glycols for the purpose of microbial inhibition. One of ordinary skill in the art having been appraised of the teachings of Schreyer would have found it obvious to look to Kreck for said further disinfectants and for said substances different from water which can be used as temperature control liquids. 
Appellant argues Kreck teaches the use of propylene glycol as an anti-microbial in rebuttal to the rejection. The Examiner notes that Appellant has merely provided additional rational for the combination given Schreyer’s explicit teaching to include disinfectants. 
Appellant argues Kreck uses ‘glycol’ to reduce bacterial growth and that because Schreyer has a strict separation between the blood side and temperature control liquid side the possibility of bacteria in the cooling fluid would not be “of the same concern”. While reduction of bacterial growth is not the basis of the rejection, it is noted i) is concerned with inhibition/reduction of microbial contamination ([0050]) and with the potential for leaking/diffusing across the blood-temperature control circuits ([0003]; [0014]). The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant argues that Kreck uses propylene glycol in order to achieve cooling below 0°C and further that Schreyer teaches extracorporeal circulation which “would be kept above 0°C”. It is noted that neither the instant claims nor the primary reference of Schreyer teach, require or otherwise limit, or even comment on, the temperature of use. Schreyer does not criticize, discredit or otherwise discourage any temperature of operation and cannot be considered as teaching away. The fact that Kreck teaches inclusion of glycol will result in a broader temperature of operation profile merely constitutes a further advantage stemming from the combination of Kreck and Schreyer.  
Appellant repeatedly asserts that one of ordinary skill ‘understands’ that extracorporeal circulation would be kept “well above 0°C” or does not involve ‘temperatures nearing 0°C”. Simply put, neither the instant claims, the instant specification, nor Schreyer exclude any temperature of operation. Applicant’s repeated citation of an external reference (“Saad”), based upon intended use, does not serve to imply limitations to the instant claims that are not present and does not serve to import definitions or limitations to the instant specification that are not disclosed therein. 

The primary reference of Schreyer explicitly invites the inclusion of further disinfectants ([0014]) and of other substances different from water which can be used as temperature control liquids ([0016]). The secondary reference of Kreck teaches that propylene glycol is known to be useable in temperature control liquids for circulation with the human body, and as noted by Appellant, Kreck also teaches inclusion of glycols for the purpose of microbial inhibition. One of ordinary skill in the art having been appraised of the teachings of Schreyer would have found it obvious to look to Kreck for said further disinfectants and for said substances different from water which can be used as temperature control liquids. 
In response to Appellant’s repeated argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	(C) Claims 10-20 are unpatentable under 35 U.S.C. 103 over Schreyer et al. (EP 2698176 A1) in view of Kreck (US 8,308,787). (See: Appellants arguments (C) pages 14-16).
Appellant presents substantially similar arguments in argument section (C) as were presented in argument section (B) (see (B) pages 11-13; responded to above) in rebuttal of the combination of Schreyer and Kreck. 
Appellant argues ((C) pages 14-15) that one of ordinary skill would not be motivated to include the propylene glycol of Kreck in the temperature control liquid of Schreyer. As set forth in the rejection: at the time of filing a person having ordinary skill in the art would have found it obvious to include the propylene glycol of Kreck in the cooling liquids of Schreyer and would have been motivated to do so as Schreyer invites the inclusion of nonhazardous, compatible liquids in combination with water to form the temperature control liquid, and further as Kreck teaches including propylene glycol in water based liquids is advantageous for its achievable temperature/cooling range, generally safe classification, high specific heat, viscosity and surface tension when mixed with water,  compatibility with many types of flexible tubing and pumps, very low flammability, and no special disposal needs (col 36 ln 64 to col 37 ln 59). 
Appellant argues Kreck teaches the use of propylene glycol as an anti-microbial in rebuttal to the rejection. The Examiner notes that Appellant has merely provided additional rational for the combination given Schreyer’s explicit teaching to include disinfectants. 
is not the basis of the rejection, it is noted i) Schreyer specifically invites the inclusion of other substances than water ([0016]) and further disinfecting agents ([0014]), and ii) Schreyer is concerned with inhibition/reduction of microbial contamination ([0050]) and with the potential for leaking/diffusing across the blood-temperature control circuits ([0003]; [0014]). The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant argues that Kreck uses propylene glycol in order to achieve cooling below 0°C and further that Schreyer teaches extracorporeal circulation which “would be kept above 0°C”. It is noted that neither the instant claims nor the primary reference of Schreyer teach, require or otherwise limit, or even comment on, the temperature of use. Schreyer does not criticize, discredit or otherwise discourage any temperature of operation and cannot be considered as teaching away. The fact that Kreck teaches inclusion of glycol will result in a broader temperature of operation profile merely constitutes a further advantage stemming from the combination of Kreck and Schreyer.  
Appellant asserts that one of ordinary skill ‘understands’ that extracorporeal circulation would be kept “well above 0°C”. Simply put, neither the instant claims nor Schreyer exclude any temperature of operation. 
known to be useable in temperature control liquids for circulation with the human body, and as noted by Appellant, Kreck also teaches inclusion of glycols for the purpose of microbial inhibition. One of ordinary skill in the art having been appraised of the teachings of Schreyer would have found it obvious to look to Kreck for said further disinfectants and for said substances different from water which can be used as temperature control liquids. 

Appellant argues ((C) pages 15-16) with respect to the limitation of perpendicular tubing, that there is nothing in Schreyer that suggests organization or fluid flow direction is optimizable and further that the Examiner fails to provide a reasoning/motivation in relying on the rearrangement of parts rational (MPEP 2144.04 VI.C.). This is not found persuasive. 
As set forth in the rejection: while Schreyer does not specifically teach perpendicular tubing as recited (claims 10 and 20), it would have been obvious to one of ordinary skill to arrange the tubing as claimed so as to, at least, optimize ease-of flow of the temperature control liquid. Further, it would be obvious to rearrange the tubing of Schreyer as rearrangement of parts is found to be prima facie obvious and does not render the instant claims patentable (see MPEP 2144.04 VI.C; see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 
does suggest/teach organization of parts to be optimizable and by which the Examiner provides reasoning/motivation was provided. Notably, Schreyer teaches the temperature control device and heat exchanger are connected to the circuits/conduits via exchangeable hoses or tubes ([0004]), teaches heat can be exchanged between the temperature control liquid on the temperature control liquid side and the blood on the blood side ([0008]), and further teaches the temperature control device is configured/configurable for heating and/or cooling the temperature control liquid to be introduced into the heat exchanger for human body temperature control during extracorporeal circulation ([0009]). As such, Schreyer teaches configuring the hoses, the tubes and/or conduits, the temperature control device, and the heat exchanger in order to allow desired heat exchange (i.e. arrangement of parts is optimizable and readily determinable by one of ordinary skill to obtain desired configurations). It is assumed one of ordinary skill would not desire a complicated, flow-inhibiting arrangement or an arrangement which would result in reduced heat exchange (such as parallel heat exchange). Further, one of ordinary skill in the art would recognize that cross current heat transfer (i.e. perpendicular) would be optimal for heat transfer. The Examiner notes that Appellant has failed to rebut or address the latter two statements. 
In response to Appellant’s repeated argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JANE L STANLEY/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.